Exhibit 10.1

2013 Bonus Awards
 
 
 
 
 
 
 
Name and Title
Bonus Target*
Goal Percentage Achieved
Bonus Target Achieved*
2013 Salary
Total Cash Bonus Awarded
Restricted Stock Unit Awards
Charles J. Link, Jr., M.D.
55%
100%
55%
$540,800
$297,440
12,500
Chairman of the Board and Chief Executive and Scientific Officer
 
 
 
 
 
 
Nicholas N. Vahanian, M.D.
45%
100%
45%
$420,000
$189,000
9,500
President and Chief Medical Officer
 
 
 
 


 
Gordon H. Link, Jr.
35%
85%
30%
$286,600
$85,264
 
Chief Financial Officer
 
 
 
 


 
W. Jay Ramsey, M.D., Ph.D.
30%
100%
30%
$283,800
$85,140
 
Quality Assurance Officer
 
 
 
 
 
 
*Bonus Targets listed as percentage of 2013 Base Salary





